Citation Nr: 0114240	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-19 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to restoration of her 
Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1942 until his 
death in February 1943.  The appellant is his widow.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
determinations of the VA Manila Regional Office (RO).  In 
December 2000, the Board remanded the matter to the RO for 
initial consideration of evidence submitted by the appellant.  
See 38 C.F.R. § 20.1304(c).  


REMAND

This case has a complex factual and procedural history.  The 
appellant was apparently awarded VA benefits as the 
unremarried surviving spouse of the veteran following his in-
service death in February 1943.  Effective in November 1949, 
her VA death benefits were terminated based on her November 
1949 remarriage.  

In March 1971, the appellant requested restoration of her VA 
death pension benefits.  In support of her claim, she 
submitted a June 1972 statement claiming that she had not had 
a husband and wife relationship with any man since 1959.  In 
a March 1973 statement, she denied that she was currently 
married or living as if she were married.  After conducting 
an investigation, the RO determined that her statements in 
this regard were false, in light of clear evidence that she 
had been in a marital relationship with another man since the 
liberation of the Philippines in 1945, that she had 
ceremonially married him in November 1949, and that she had 
continued to live with him to the then present time.  

In May 1973, the Director of the Compensation and Pension 
Service decided that, beyond a reasonable doubt, the 
appellant had knowingly, intentionally, and deliberately made 
and/or submitted materially false and fraudulent statements 
and evidence in support of her claim for death benefits as 
the unremarried widow of the veteran in violation of 38 
U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 3503(a)).  Thus, it 
was determined that she had forfeited all rights, claims, and 
benefits under the laws administered by VA.  She filed a 
Notice of Disagreement with the decision and was issued a 
Statement of the Case in September 1973.  However, she did 
not perfect an appeal within the applicable time period.  
Thus, that decision is final.  

In November 1979, the appellant sought revocation of the May 
1973 forfeiture decision, arguing that because her second 
husband had died, she was entitled to a restoration of VA 
pension benefits as the unremarried widow of the veteran.  At 
that time, the RO apparently discovered that the claims 
folder had been lost since the May 1973 forfeiture decision.  
In October 1980, the RO requested that she submit copies of 
pertinent documents in her possession, including the May 1973 
forfeiture decision.  

In December 1980, the appellant responded that she was unable 
to furnish any of the requested documents as "I am not even 
aware of any forfeiture action done to my case."  She 
claimed that as far as she could remember, she had merely 
requested assistance from VA as the surviving spouse of the 
veteran and, as a result, "a VA Field investigator arrived 
to see me."  She stated that "I did not tell him [my 
husband and I] were separated, but only tried to inquire 
whether any help can be afforded me as a widow of a VA 
veteran."  She stated that "[a]fter that, I did not hear 
anything from your office again and I am not aware of any 
forfeiture action that may have been made against me."  In 
July 1981, the RO advised her that her claim for VA benefits 
had been denied as she had previously forfeited all rights 
and benefits to which she might have otherwise been entitled 
under VA law.  

In January 1987, the appellant again requested benefits as 
the unremarried widow of the veteran.  She indicated that her 
second husband had died in July 1979, and that she had never 
married again, nor lived with another man as his spouse.  
Consequently, she claimed that she was "totally allowed" to 
receive VA benefits and requested revocation of the previous 
forfeiture decision.  

Still apparently not having located the missing claims 
folder, by March 1987 letter, the RO again requested that the 
appellant submit copies of pertinent documents in her 
possession, including copies of all letters from VA she had 
previously received.  She responded by submitting copies of 
correspondence from the RO, dated between February 1954 and 
April 1956, regarding death benefits for her children.  She 
submitted no documents showing any indication that she had 
forfeited her VA benefits in 1973.  

In February 1988, the appellant submitted affidavits to the 
effect that she had married her second husband in December 
1955.  Also submitted was a death certificate showing that 
her second husband died in July 1979 from hypertension and a 
cerebral vascular attack.  In a March 1988 letter, she 
indicated that: 

I know and I understand that I did not apply for 
the restoration of my benefits since I have a 
second husband living with me.  However, my son due 
to suggestions of other people or neighbors that he 
can receive the pension benefits being a son of the 
late veteran because I have remarried, applied for 
this restoration of my pension for himself was the 
result why VA investigator came to my house while 
my second husband . . . was still alive.  And I 
have told everything about the truth, - I did not 
lie.  

Later that month, the RO requested a field examination to 
verify the appellant's marital status.  In the field 
examination request, the RO noted that the appellant's death 
benefits had been terminated due to her apparent remarriage, 
although they had no previous records because the original 
claims folder had been lost.  

In March 1988, the appellant was deposed under oath in 
connection with the field examination.  She stated that she 
had married the veteran in December 1933, and that they had 
four children together before his death in World War II.  She 
stated that she had married her second husband in 1955 and 
immediately informed VA, resulting in termination of her 
death benefits.  She stated that her second husband died in 
1979, and that she was now applying for restoration of VA 
death benefits.  When asked if she had ever filed any claim 
for VA benefits from 1970 to the present, she claimed that 
she had contacted the RO in 1979 after her second husband's 
death to inquire about benefits, but never heard anything 
because the RO failed to reply to her letters.  She claimed 
that she did not pursue the claim.  

By April 1988 Administrative Decision, the RO indicated that 
the claims folder had been lost and that they were unable to 
establish that forfeiture had ever been invoked against the 
appellant.  The RO concluded that since there was no solid 
evidence to establish that forfeiture had ever been invoked 
against her, restoration of her benefits was warranted, 
effective February 1, 1987.

In August 1988, the RO received a letter from an acquaintance 
of the appellant advising that the appellant had previously 
forfeited her rights to VA benefits.  Attached to the letter 
was a copy of the May 1973 decision of the Director of the 
Compensation and Pension Service finding that the appellant 
had knowingly made materially false statements in support of 
her claim for death benefits as the unremarried widow of the 
veteran in violation of 38 U.S.C.A. § 6103(a).  Also attached 
was a copy of the February 1971 letter, bearing the 
appellant's signature, in which she requested restoration of 
her pension benefits and claimed that she was not married or 
living with another man.  

On receipt of this information, the RO contacted the 
appellant by September 1988 letter and notified her that they 
proposed to terminate her death benefits.  She was advised 
that as forfeiture had been invoked against her in May 1973, 
she was not entitled to a resumption of VA benefits.  The RO 
further advised the appellant that she had the right to 
submit evidence to show that the proposed termination should 
not take place, to attend a personal hearing, and to be 
represented without charge.  

In a September 1988 letter, the appellant responded that she 
was "puzzled" by the RO letter, claiming the "true fact" 
was that she had never claimed entitlement to VA benefits 
until the death of her second husband.  Rather, she persisted 
in her assertion that her son, without her knowledge, had 
applied for those benefits.  She indicated that "[i]n the 
event that there is a claim file showing myself as the one 
claiming, surely chances are my signatures is copied or 
forged."  She emphasized that she was a devout Catholic and 
that "what I am doing is sacredly correct."  In support of 
her account, she submitted a letter from her son asking the 
RO not to "blame [the appellant] about all this 
foolishness."  He stated that, under pressure from a 
"claims fixer," he had submitted the application for death 
pension benefits without his mother's knowledge.  Thereafter, 
the RO notified the appellant that her death benefits had 
been retroactively terminated, effective February 1, 1987.  

In February and March 1989, the appellant claimed that the RO 
action in terminating her benefits was unlawful and indicated 
that she wished to appeal that decision.  VA regulations 
provide that any written communication from a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement; no special wording 
is required.  38 C.F.R. § 20.201 (2000).  The regulations 
merely provide that the Notice of Disagreement be in "terms 
which can be reasonably construed as disagreement with [a] 
determination and a desire for appellate review."  Id.; see 
also Tomlin v. Brown, 5 Vet. App. 355 (1993). 

Applying the above regulation to the facts in this case, the 
Board finds that the February 1989 letter from the appellant 
falls squarely within the regulatory framework for filing of 
a timely Notice of Disagreement.  The correspondence is in 
writing; it expresses dissatisfaction or disagreement with 
the denial of the appellant's claim, and was timely filed 
within the requisite one-year time period.  38 C.F.R. §§ 
20.302 (2000).  This conclusion is strengthened by the 
subsequent March 1989 letter from the appellant again 
requesting an appeal to the Board.  

Thus, the Board finds that the appellant's February 1989 
letter was a timely Notice of Disagreement with the January 
1989 RO determination which terminated her VA death benefits.  
As she initiated a timely appeal, under applicable 
regulations, the RO should have issued a Statement of the 
Case as to that issue.  See 38 C.F.R. § 20.200 (2000).  Since 
it did not, her claim for VA benefits remained pending.  

The record shows that the appellant then contacted the RO on 
numerous occasions, requesting restoration of her death 
benefits.  By November 1998 determination, the RO advised her 
that in the May 1973 forfeiture decision, it was determined 
that she had deliberately presented false evidence to VA 
regarding her marital status for the purpose of establishing 
entitlement to benefits as the unremarried widow of the 
veteran.  She was advised that in order for her claim to be 
reopened, she had to submit new and material evidence.  The 
RO determined that the evidence she had submitted since the 
May 1973 decision was not sufficient to reopen her claim.  

The RO accepted a December 1998 letter from the appellant as 
Notice of Disagreement with its November 1998 determination.  
She was issued a Statement of the Case which addressed 
regulations pertaining to new and material evidence.  The 
appellant thereafter submitted a VA Form 9 on which she 
maintained that she was entitled to restoration of her VA 
benefits.  The issue certified to the Board was whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to revocation of the forfeiture of the 
appellant's VA benefits.

Based on the unique facts set forth above, however, the Board 
finds that the action currently on appeal is the RO January 
1989 termination of the appellant's VA death benefits.  
However, because the RO considered the issue of whether new 
and material evidence has been submitted to warrant the 
reopening of the claim, rather than considering the claim de 
novo, the Board finds that a remand is necessary.  Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses an 
issue that was not addressed by the RO, consideration must be 
given to whether the appellant will be prejudiced by the 
Board's consideration of the issue in the first instance, 
including whether the appellant had sufficient notice of the 
need to address those issues in submissions, arguments, and 
testimony on appeal).

Similarly, the Board notes that there has been significant 
change in the law during the pendency of this appeal.  In 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, redefining the obligations of VA with 
respect to the duty to assist and enhancing the duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  As the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Bernard, supra; VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Under the circumstances of this case, the matter is REMANDED 
for the following:

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102,  5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  Then, the RO should review the 
appellant's claim and specifically 
determine, on a de no basis, whether the 
appellant is entitled to restoration of 
her VA death benefits.

If the benefit sought on appeal remain denied, the appellant 
should be provided with a supplemental statement of the case, 
to include a summary of the evidence and applicable law 
considered pertinent to the issue now on appeal.  An 
appropriate opportunity should be allowed for her response.  
Then, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

